DETAILED ACTION
This office action is based on the claim set submitted and filed on 06/25/2020.
Claims 1-12 are currently pending and have been examined.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1-6 are drawn to a system, and Claims 7-12 are drawn to a method, and each of which is within the four statutory categories (i.e. a machine and a process). Claims 1-12 are further directed to an abstract idea on the grounds set out in detail below.
The steps of the claims for the invention represents an abstract idea of a series of steps that recite a process for medical documentation improvement and worklist prioritization. This abstract idea could have been performed by a human actor but for the fact that the claims recites a general-purpose computer processor to implement the abstract idea for steps citing a process 
 
The limitations of independent claims 1 and 7 recite the steps for: 
“receive[ing] one or more cases from an admin computing device associated with a hospital administration, wherein each of the one or more cases is assigned a predetermined weightage to a corresponding plurality of parameters involved in each case; generate[ing] a confidence score of each of the one or more cases to validate the one or more cases and the predetermined weightage assigned to a corresponding plurality of parameters involved in each case; add[ing] the predetermined weightages of each of the one or more cases based on the confidence score; provide[ing] the one or more cases in a sequence based on a sum of predetermined weightages of each of the one or more cases from highest to lowest, the highest being indicative of a high priority case; mark[ing] and schedule[ing] the one or more cases in the generated sequence for a CDI Specialist (CDS) for review and take up based on the priority level for query generation” 
These limitations, as drafted, which is a process that, under its broadest reasonable interpretation and the performance of the limitation using generic computer components. That is nothing in the claim limitations preclude the steps from practically being performed by a human actor or by multiple human actors (e.g. by certain methods of organizing human activity). The claimed concepts in the context of this claim encompasses the user the ability obtain patients cases, generates a score for each case, adding a weight to parameter(s), determine a final score 
If a claim limitation(s), under its broadest reasonable interpretation, covers performance of the limitation(s) by user but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim limitations (in BOLD) recites an abstract idea. Any limitations not identified above is/are deemed "additional elements," and will be discussed in further detail below.

This judicial exception is not integrated into a practical application. In particular, the claims 1 and 7 recite the additional elements such as “computing device, processor, memory” that implements the identified abstract idea, (see Applicant 009, 010, 037). These additional elements have been interpreted to be a computer with a general - purpose processor which is disclosed at a high - level of generality (i.e., processor, memory), and includes known hardware components (see Applicant 029), such that it amounts to no more than mere instructions to “apply” the exception using a generic computer component, see MPEP 2106.05(f). Additionally, the claim reciting additional element(s) such as receiving data from a device which is a nominal or tangential addition to the abstract idea and does not affect the generation of the data object and as such amounts to insignificant extra-solution activity. See: MPEP § 2106.05(g). These see (Applicant, 041) such that no meaningful limits on practicing the abstract idea are introduced because the computing elements are merely utilized as tools to perform the abstract ideas, see MPEP 2106.05(h). Thus, the judicial exceptions recited in claims 1 and 7 are not integrated into a practical application. The claims as a whole are therefore directed to an abstract idea.

The claims do not include additional elements that are sufficient to amount to "significantly more" than the judicial exception because, as mentioned above, the additional elements amount to no more than generic computer components, recited at a high level of generality, that serve to merely link the abstract idea to a particular technological environment (i.e. computer device); and the generic computer components merely perform generic computer functions (i.e. collecting data, analyzing, and output). The generic computing elements (user device(s), computer) are known and conventional, and besides performing the abstract idea itself, they only serve to perform the court recognized well - understood, routine, and conventional, computer functions such as receiving or transmitting data over a network and performing repetitive operation, (See, MPEP §2016.05(d)). As discussed above with respect to integration of the abstract idea into a practical application, viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with routine, conventional activity specified at a high level of see MPEP 2106.05(f)(2)(v) and MPEP 2106.05(h). The claims are not patent eligible.

Dependent Claims 2-6 and 8-12 include all of the limitations of claim(s) 1 and 7, and therefore likewise incorporate the above described abstract idea. While the depending claims add additional limitations, such as 

As for claims 3-6 and 9-12, the claim(s) recite limitations that are under the broadest reasonable interpretation, further define the abstract idea noted in the independent claim(s) that covers performance by a human actor but for, the recitation of the generic computer components which are similarly rejected because, neither of the claims, further, defined the abstract idea and do not further limit the claim to a practical application or provide an inventive concept such that the claims are subject matter eligible.
As for claims 2 and 8, the claim(s) recite limitations that are under the broadest reasonable interpretation, further define the abstract idea noted in the independent claim(s) that covers performance by a human actor but for, the recitation of the generic computer components which are similarly rejected because, neither of the claims, further, defined the abstract idea and do not further limit the claim to a practical application or provide an inventive concept such that the claims are subject matter eligible. The claims recite additional elements “processor”. In 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “processor” to perform the noted steps amounts to no more than mere instructions to apply the exception using a generic computer component. The additional element of sending and receiving to/from a computing device/component, that is transmitting and receiving information over a network amounts to more than mere instruction to apply the exception using generic computer component and have been re-evaluated under the “significantly more” analysis and determined to amount to be well-understood, routine, and conventional elements/functions, see MPEP 2106.05(d)(II)(ii), Symantec, TLI , and OIP Techs. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept ("significantly more").


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 4-5 and 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 4-5 and 10-11 recite the broad recitation of parameters “plurality” and the claim also recites “selected from one or more” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. (US 10,733,566 B1 – “Chan ‘566”) in view of Chan et al. (US 11,183,275 B1 – “Chan ‘275”).

Regarding Claim 1, Chan ‘566 teaches a computer system for worklist prioritization for Clinical Documentation Improvement (CDI) in medical coding, the computer system comprising:
a memory unit configured to store machine-readable instructions (Chan ‘566: [col. 7, 36-40], [col. 35])
a processor operably connected with the memory unit, the processor obtaining the machine-readable instructions from the memory unit (Chan ‘566: [col. 7, 36-40], [col. 37]), and being configured by the machine-readable instructions to:
receive one or more cases from an admin computing device associated with a hospital administration, wherein each of the one or more cases is assigned a predetermined weightage to a corresponding plurality of parameters involved in each case Chan ‘566 discloses medical communication system receiving medical data from data sources and predetermined weight for different parameters (Chan ‘566 [Fig. 3], [col. 6, line 56-59], [col. 14, line 31-42], [col. 22, line 46-47], [col. 25, line 21-24])
generate a confidence score of each of the one or more cases to validate the one or more cases and the predetermined weightage assigned to a corresponding plurality of parameters involved in each case Chan ‘566  discloses a score is assigned to a factor parameters (e.g. under-documentation] based on clinically valid or not valid a medical condition [validate the one or more cases and the predetermined weightage assigned] and using the score to calculate confidence factor [confidence score] of positively documenting condition (Chan ‘566: [col. 12-13, line 1-3], [col. 14, line 3-21], [col. 24, line 57-61], [claim 1, 5, 6])
add the predetermined weightages of each of the one or more cases based on the confidence score Chan ‘566  discloses using the weight [predetermined weightages] value(s), for example, aggregated from under and over-documentation CDI opportunities, and yield a CDI score as such provide a cumulative [add] probability of undocumented MCC or CC (Chan ‘566:  [col. 24, line 17-22, 57-61], [col. 25, line 1-8], [col 27, line 12-14], [col. 28, line 7-10]) 
provide the one or more cases in a sequence based on a sum of predetermined weightages of each of the one or more cases from highest to lowest, the highest being indicative of a high priority case; Chan ‘566  discloses a list of the patients and cases based on a scale CDI that is determined by corresponding aggregated CDI score driven weight [predetermined weightages] where the list is sorted by highest to lowest scale and prioritizing cases based on their corresponding CDI scores [highest being indicative of a high priority case] (Chan ‘566:  [Fig. 4], [col. 9, line 43-54], [col. 19, line 46-52], [claim 1])
mark … the one or more cases in the generated sequence for a CDI Specialist (CDS) for review and take up based on the priority level for query generation 
Chan discloses sorting the list of the patients and cases based on CDI scale defining priority level and demarcate by dotted boxes and provide a special indicator [mark] that signals a CDI specialist that a high probability of a case has an inconsistency with the diagnosis for determining review timing by a CDI specialist (Chan: [Fig. 4, 5A-B, 13], [col. 20, line 10-36], 
Chan ‘566 discloses a scheduler to schedule review and evaluate a patient case via time-based signal ([Fig. 5], [col. 19, 34-37]) but does not expressly disclose schedule or scedluing cases. 
Chan ‘275 teaches
schedule the one or more cases in the generated sequence for a CDI Specialist (CDS) for review

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Chan ‘566 to incorporate the scheduling to review patient(s) documents based on CDI score, as taught by Chan ‘275 which may help increasing efficiency of the CDI review process (Chan ‘275: [0030]).

Regarding Claim 2, the combination of Chan ‘566 and Chan ‘275 teaches the computer system as claimed in claim 1, wherein for generating the confidence score, the processor is further configured to:
establish a secure interface two-way channel for data transfer between the computer system and the admin computing system Chan ‘566 discloses a system network for medical communication with bi-directional communication between devices (Chan ‘566: [Fig. 1], [col. 5, line 38-44, 58-65])
receive data related to the one or more cases from the admin computing device using the secure interface two-way channel Chan ‘566 discloses medical communication system receiving medical data from data sources (Chan ‘566 [Fig. 3], [col. 14, line 31-42])
segregate the data into text data and demographic data using a HL 7 parser, the text data being unstructured patient-oriented clinical data Chan ‘566 discloses data received maybe formatted as a text message such as HL7 messages and the message is processed by the system [segregate] into rows and columns where text data is presented in a separate line than patient demographic data such as name, DOB, etc., in addition translating text data from the raw data 
send the demographic data to an application database that stores all data of the one or more cases in one place from where a connected web service fetches information to send and receive client specific data; Chan ‘566 discloses a system network with a bi-directional communication between different devices via protocol(s) such as for web based applications and cases data store [stores all data of the one or more cases in one place] which receives stores all sent HL7 message data which includes demographic data and cases may be retrieved from the stored location (Chan ‘566: [col. 22, line 21-23], [col. 29, line 3-7])
convert the text data using Natural Language Programming (NLP) from the
unstructured data into structured data Chan ‘566 discloses NLP engine extracting textual data [unstructured data] and identify [convert the text data] to a medical concept [structured data] (Chan ‘566: [col. 6. 21-24, 29-40], [col. 12, line 18-23,], [col. 13, line 19-25])
build a query module using a query parser by receiving the text data from the NLP and
a query authoring tool operated by a user, the query module being used to validate the one
or more cases Chan ‘566 discloses an over-documentation queries used to provide clinical validation for cases and a parser receiving the NLP extracted output of the text data and provide a model such as query predication model (Chan ‘566: [Fig. 4, 5A], [col. 13, line 44-53], [col. 16, line 60-67], [col. 24, line 33-56])
pass the data from the query parser through a scheduler which is defined by the user
and/or set of algorithms whenever a predetermined set of conditions is met to prioritize the
CDI worklist Chan ‘566 discloses a scheduler and a set of special indicators [predetermined set of conditions] applied to CDI scoring and which uses a special scoring mechanism [algorithms] 
receive the parsed query from the query parser and the data from the web service at a
CDI worklist prioritization module, to generate the confidence score based on a defined algorithm Chan ‘566 discloses query the documentation and receiving output from documentations which may provide a likelihood of an issue based on a confidence level determine a CDI score that reflect on priority list (Chan ‘566: [col. 14, line 3-13], [col. 24, line [col. 29, line 3-7], [col. 33, line 55-59], [claim 13-15]).
However, Chan ‘566 discloses a scheduler to schedule review [Fig. 5], but does not expressly discloses scheduler is defined by a user.
 	Chan’ 275 discloses patient cases may be evaluated on a periodic basis which may be configured by a user (Chan ‘275: [col. 27, line 30-35]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Chan ‘566 to incorporate the defining the scheduling to review patient(s) documents, as taught by Chan ‘275 which may help increasing efficiency of the CDI review process (Chan ‘275: [0030]).

Regarding Claim 3, the combination of Chan ‘566 and Chan ‘275 teaches the system as claimed in claim 1, wherein the review is selected from an initial review and a follow up review Chan ‘566 discloses an initial CDI review and followed by a re-review [follow-up review] when a new or updated data is received (Chan ‘566: [col. 9 [line 11-13], [col. 32, line 42-47]).

Regarding Claim 4, the combination of Chan ‘566 and Chan ‘275 teaches the system as claimed in claim 3, wherein the plurality of parameters for the initial review are selected from one or more of DRG Impacting Query Opportunity, Risk of mortality, Quality Impacting Query Opportunity, Target Chief Complaint/Admitting Diagnosis, Clinical Validation (Missing Diagnosis and missing evidence), PSI Flag, All Mortalities, No Major Comorbidity/Complication (MCC), 30-day readmission, Denials, Target Diagnosis Related Group (DRG), Target Principal/Primary Diagnosis, Assigned by Coding, Assigned by Quality and standard review Chan ‘566 discloses initial and target DRG and quality impact, clinical validation, target complaint, all mortalities, lack of documentation, target diagnosis (Chan ‘566: [Fig. 4, 5 A-B], [col. 2, line 38-39], [col 13, line 42-46, 51-52], [col. 23, line 14-22], [col. 24]). 

Regarding Claim 5, the combination of Chan ‘566 and Chan ‘275 teaches the system as claimed in claim 3, wherein the plurality of parameters for the follow-up review are selected from one or more of Patient Expired, Discharged with pending queries, Query Responded, New DRG Impacting Query Opportunity, New Quality Impacting Query Opportunity, Scheduled for Today, DRG Mismatch, geometric mean length of stay (GMLOS), Missing documents received, New documents received, On Hold – Pending Queries, On Hold - No Queries and Awaiting Reconciliation Chan ‘566 discloses parameters to include a mortality list, discharged patients, LOS, GMLOS, Impact query, missing document, etc. (Chan ‘566 [Fig. 4], [col 17, 18, 27-29]).

Regarding Claim 6, the combination of Chan ‘566 and Chan ‘275 teaches the system as claimed in claim 1, wherein the predetermined weightages are provided on a scale of 1 to 10, wherein 10 is highest & indicative of higher priority Chan ‘566 discloses a CDI scale , [co. 18, line 30-39], [col. 20, line 10-15], [col. 22, line 45-47], [col. 23, line 39-45]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Chan ‘566 and Chan ‘275 to apply the scale range from 0-100, as taught by Chan ‘566 since the claimed invention is disclosing a numerical scale range with upper and lower points which would have performed the same function in combination as each did separately. The score is disclosed in a numerical value as taught by Chan ‘566 which would perform that same function in as disclosed in the claim, making the results predictable to one of ordinary skill in the art (MPEP 2143).

Regarding Claim 7, the claim recites substantially similar limitations to claim 1, as such, are rejected for similar reasons as given above.

Regarding Claim 8-12, the claim recites substantially similar limitations to claim 2-6, as such, are rejected for similar reasons as given above.


Prior Art Cited but not Applied
The following document(s) were found relevant to the disclosure but not applied:
US 2016/0012187		Systems and Methods for Determining Insufficient Medical Documentation
US 2015/035624		Medical Coding System with CDI Clarification Request Notification
The references are relevant since it discloses a clinical documentation improvement for generating a medical code.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alaaeldin Elshaer whose telephone number is (571)272-8284. The examiner can normally be reached M-Th 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/ALAAELDIN M ELSHAER/Examiner, Art Unit 3626